DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to Claim 4 and the Specification, filed 02/14/2022, is acknowledged and accepted. 

Response to Arguments
Applicant’s arguments, see Pages 3-4, filed 02/14/2022, with respect to Claim 4, have been fully considered and are persuasive.  The Claim Objections of Claim 4 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Tan (US 10,871,643 B2) discloses “A light source module, comprising a light emitting element and a light adjusting element, the light adjusting element comprises a first substrate (110, Figure 1) and a second substrate (120, Figure 1) opposite to each other (see Figure 1), an accommodation chamber (area between 140, 160 and 354, Figure 3) is formed between the first substrate and the second substrate, a fluid layer (352 and 353, Figure 3) is filled in the accommodation chamber, the fluid layer comprises polar fluid (352, Figure 3) and non-polar fluid (353, Figure 3) which are immiscible (oily fluid and water are immiscible), the first substrate comprises a light guide layer (130, Figure 1), a first electrode layer (140, Figure 1); the light emitting element is provided at a side of the light guide layer, the first electrode layer is provide on a light exiting surface side of the light guide layer, the light adjusting element is divided into a plurality of control regions (), the first electrode layer comprises a plurality of first electrodes corresponding to the control regions one to one, a second electrode layer (160, Figure 1) is provided in the first substrate or the second substrate, a control electric field (voltage is applied to both electrodes, column 6, lines 1-5) is formed between the first electrode (140, Figure 1) and the second electrode (160, Figure 1) layer to control hydrophobicity (the insulating layer 351 includes a hydrophobic insulating material, column 6, lines 34-37) of the polar fluid, in the control region corresponding to the first electrode, on a surface of the dielectric layer;” Tan fails to teach or suggest the aforementioned combination further comprising “a dielectric layer; the dielectric layer is provided on a side of the first electrode layer away from the light guide layer, the dielectric layer is in contact with the fluid layer, a refractivity of the dielectric layer is equal to a refractivity of the light guide layer, a refractivity of the polar fluid is greater than or equal to the refractivity of the dielectric layer, a refractivity of the non-polar fluid is less than the refractivity of the dielectric layer, a control electric field to control hydrophilicity.”
With respect to claims 2-12, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tamara Y. Washington/Patent Examiner, Art Unit 2872                 
May 14, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 18, 2022